AQ 442 (Rev LULL) Arrest Warrant

UNITED STATES DISTRICT COURT
tor the

District of Columbia

United States of America

V. ) Case: 1:21-mj-00192
ox seeps, ) Assigned to: Judge Faruqui, Zia M
(AKA: Bugzie The Don) Description: COMPLAINT WARREST WARRANT
)
)
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(dine of person to be arrested) ANTIONNE DE SI [AUN BRODNAX |

who is accused of an offense or v iolation based on he following document filed with the court:

| Indictment J Superseding Indictment TJ Information © Superseding Information M&M Complaint

‘J Probation Violation Petition ‘1 Supervised Release Violation Petition J Violation Notice Order of the Court

This offense ts briefly described as follows:

18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without

Lawtlul Authority;
18 U.S.C. § 1752(a)(2) - Disorderly conduct in any Restricted Building or Grounds:

40 ULS.C. § 5104(e)(2) - Violent Entry and Disorderly Conduct on Capitol Grounds.

= i 2021.02.02

20:45:42 “05 00

Issuing officer’ $ signature

Zia M. Faruqui . U.S. Magistrate Judge

Date: 2/2/2021

City and state: Washington, D.C.
Printed name and title

Return

This warrant was received on (date; a / 202 .and the person was arrested on (date) BAI /f202|

al (city: and Slate) Saude {0 “4, V/A

; 20
Date 3/ | LZ 2] ee offic er '5 signature

 

   

 

Diecial Ag cust 6 M ut Them Heise ERT SE ees

Printed name and title

 
